Citation Nr: 0810017	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  07-33 518	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for the veteran's 
chronic prostatitis with hematospermia for the period prior 
to January 31, 2007.  

2.  Entitlement to an evaluation in excess of 40 percent for 
the veteran's chronic prostatitis with hematospermia for the 
period on and after January 31, 2007. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran had active service from July 1964 to June 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Louisville, Kentucky Regional Office (RO) which, in pertinent 
part, established service connection for chronic prostatitis 
and assigned a noncompensable evaluation for that disorder.  
In November 2007, the RO recharacterized the veteran's 
prostate disorder as prostatitis with hematospermia; assigned 
a 40 percent evaluation for that disability; and effectuated 
the award as of January 31, 2007.    


FINDING OF FACT

A February 2008 written statement from the veteran expressed 
his desire to withdraw his appeal from the assignment of a 
noncompensable evaluation for the period prior to January 31, 
2007, and a 40 percent for the period on and after January 
31, 2007, for his chronic prostatitis with hematospermia.  


CONCLUSION OF LAW

1.  The issue of the veteran's entitlement to a compensable 
evaluation for his chronic prostatitis with hematospermia for 
the period prior to January 31, 2007, has been withdrawn and 
no allegation of error of fact or law remains.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. § 20.204 
(2007).  

2.  The issue of the veteran's entitlement to an evaluation 
in excess of 40 percent for his chronic prostatitis with 
hematospermia for the period on and after January 31, 2007, 
has been withdrawn and no allegation of error of fact or law 
remains.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007); 
38 C.F.R. § 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 2008 written statement to the Board, the 
veteran advanced that "I herby withdraw my appeals to the 
BVA."  The Board finds that the veteran's written statement 
may be reasonably construed as withdrawing his appeal his 
appeal from the assignment of a noncompensable evaluation for 
the period prior to January 31, 2007, and a 40 percent for 
the period on and after January 31, 2007, for his chronic 
prostatitis with hematospermia.  

A veteran may withdraw his substantive appeal in writing at 
any time prior to the Board's promulgation of a decision. 38 
C.F.R. § 20.204 (2007).  The Board finds that the veteran's 
February 2008 written statement effectively withdrew his 
October 2007 substantive appeal.  Therefore, the Board 
concludes that no allegation of fact or law remains.  In the 
absence of such assertions, the appeal should be dismissed. 
38 U.S.C.A. § 7105(d) (5) (West 2002 & Supp. 2007).  


ORDER

The appeal is dismissed.



		
J. T. Hutcheson
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


